Broyles, P. J.
L “Stockholders in a bank incorporated under the laws of this State since the passage of- the act of 1893, whether original subscribers, or purchasers of stock from the corporation, or transferees of such stockholders, are individually liable equally and ratably (and not one for another as- sureties)' to depositors of said corporation for all moneys deposited therein, in an amount equal to the face value of their respective shares of stock.” Crawford v. Swicord, 147 Ga. 548 (94 S. E. 1025). " .
2. “In a suit brought by the receivers of an insolvent bank, chartered under the laws of Georgia since the act of 1893 (Acts 1893, p. 70), against a stockholder thereof upon his statutory individual liability to depositors of the bank (Civil Code of 1910, § 2270), the defendant can not set off the amount of his individual deposits which he had in the bank when it became insolvent and ceased to operate. . . Nor can he set off an amount of money which, subsequently to the insolvency and closing of the bank but prior to the commencement of such suit against him, he voluntarily paid to other depositors of the bank to reimburse them for the loss of their deposits.” Swicord v. Crawford, 148 Ga. 719 (S. E.).
3. The first ruling stated above was made by the Supreme Court when this case was carried there by certiorari, and the contrary rilling by this court (20 Ga. App. 35, 92 S. E. 394) was thereby reversed and overruled. Under the ruling of the. Supreme Court, the. trial court did not err in overruling the general demurrer to'the plaintiff’s petition. The contrary ruling by this court is, on review, hereby expressly overruled.
4. Under the ruling in paragraph 2, supra, the judge, sitting without the intervention of a jury, did not err in rendering judgment for the plaintiff for the full amount sued for.
5. The former judgment of reversal rendered by this court and reported in 20 Ga. App. 35, is ordered vacated, and the plaintiff in error is taxed with all costs of the proceedings in the trial court and in the reviewing courts.

Judgement affirmed.


Bloodworth and Stephens, JJ., concur.